Exhibit 10.2

CKX Inc.
650 Madison Avenue
New York, New York 10021

Ryan Seacrest, Trustee of
The Ryan Seacrest Revocable Trust UDT dated June 13, 2003
c/o Hansen, Jacobson, Teller, Hoberman, Newman, Warren & Richman, LLP
450 North Roxbury Drive
Beverly Hills, CA 90210

Re: Sale and Purchase of Good Will

The following sets forth the terms of the agreement between CKX, Inc. or one of
its affiliates (“CKX”), on one hand, and Ryan Seacrest, trustee of The Ryan
Seacrest Revocable Trust UDT dated June 13, 2003 (“Trust”), on the other:



  1.   Simultaneously with the execution hereof, CKX shall acquire and the Trust
shall sell certain assets (the “Assets”) owned, used or held for use by the
Trust (as described in paragraph 2 below) free and clear of any and all liens
and encumbrances for total consideration of $15M (the “Consideration”) as more
fully discussed in paragraph 6 below.



  2.   The Assets shall be defined as:



  a.   The exclusive and perpetual right to use the personal goodwill of Ryan
Seacrest (“Ryan”), as it relates to the television show “American Idol,”
including any manner, media, format, configuration or technology in which
American Idol may appear (collectively, “AI”).” 



  b.   The exclusive and perpetual merchandising rights relating to Ryan solely
in connection with AI and the exclusive and perpetual right to use (i) Ryan’s
name, voice, signature, likeness, photograph, image, appearance, catchphrases,
etc. (“Seacrest NIL Rights”) solely in connection with AI and (ii) trademarks,
if any, that have previously been used in connection with the exploitation of AI
and which are owned by the Trust or Ryan or Ryan Seacrest Productions,
Inc. (“Seacrest Marks”), solely in connection with AI. 



  c.   The exclusive and perpetual right to use the Seacrest NIL Rights and
Seacrest Marks as they relate to AI.



  d.   The exclusive and perpetual right to utilize Ryan’s statutory and common
law rights of publicity and promotion as they relate to AI and the Seacrest
Marks as they relate to AI.



  3.   Subject to paragraph 6 below, the Trust and CKX agree to report the
Consideration on a consistent basis for income tax filing purposes.



  4.   The Trust hereby represents and warrants to CKX that (i) Ryan is the sole
beneficiary of the Trust; (ii) Ryan is the sole trustee of the Trust (iii) the
Trust and/or Ryan Seacrest Productions, Inc. have full and complete ownership of
the Assets, unencumbered by any liens of any nature and (iv) the Trust and Ryan
have the full authority and power to enter into this transaction.



  5.   The Consideration shall be paid upon the execution and delivery of this
agreement.



  6.   Any amounts payable hereunder shall be made free and clear of, and
without deduction for withholding for, any taxes. In the event that it is
determined by any taxing authority that a payment was properly subject to
withholding, which amount was not withheld and paid over to the applicable
taxing authority, or that any other tax was imposed with respect to any amounts
payable hereunder, the Trust shall indemnify CKX for and hold CKX harmless from
all claims by any taxing authority for any underpayment of tax as well as all
interest and penalties associated therewith. To the extent that any taxing
authority determines that CKX is required to withhold taxes on any amounts
payable hereunder, CKX shall then be free to make such payments after
withholding such amounts. Notwithstanding any of the foregoing, If CKX assigns
these rights to a non-United States subsidiary and by virtue of that assignment,
withholding obligations arise, CKX shall gross up any payments due to the Trust
so that the net effect to the Trust is that it receives the full amount of the
Consideration and the indemnity provisions of this paragraph shall no longer
apply with respect to such withholding.



  7.   CKX’s right to utilize the Assets shall be exclusive and unencumbered
provided that CKX shall not, and shall not authorize any third party to utilize
the Assets in any manner which would reasonably be determined to be derogatory
to Ryan or to damage Ryan’s “celebrity.” Notwithstanding the foregoing, Ryan
shall have customary “reasonable” approval rights over the likeness and
photograph(s) to be used by CKX in connection with the exploitation of these
rights and, further, all promotional and publicity services shall be subject to
Ryan’s availability and reasonable prior approval.



  8.   The Trust hereby agrees that CKX shall be entitled to seek key man
insurance on the life of Ryan Seacrest (“Ryan”) and permanent disability
insurance on Ryan’s ability to provide services as a on-air talent (the
“Insurance”), at CKX’s sole cost and that the Trust shall ensure that Ryan shall
reasonably cooperate with CKX in obtaining the Insurance, including attending
necessary physically examinations. The parties hereto agree that this agreement
may be rescinded by CKX if Ryan shall die or become permanently incapacitated
prior to CKX obtaining the Insurance. CKX shall act in an expeditious manner in
obtaining the Insurance and expects to be able to obtain the Insurance within
30 days of Ryan completing necessary medical examinations as typically required
by insurance underwriters. The parties agree that CKX shall be treated as a
first priority creditor of the Trust in the event that this agreement shall be
rescinded and that the Consideration shall be treated as an advance until such
time as the Insurance is obtained by CKX.



  9.   The parties hereby agree to keep the terms of this agreement confidential
and not make any public disclosure without the prior consent of the other party.
Notwithstanding the foregoing, the Trust hereby agrees and acknowledges that CKX
may have certain reporting requirements as governed by: (i) the United States
Securities and Exchange Commission and the rules and regulations promulgated
thereunder and (ii) any securities trading body which lists shares of CKX for
sale to the public. In the event that CKX’s counsel advises CKX that it has a
reporting requirement under either or both of the above, CKX shall provide the
Trust with copies of any proposed filings and an opportunity to comment thereon
with the understanding that CKX will have ultimate decision making authority
with regard to these filings, if any.

[Continued on next page]

1



  10.   This agreement represents the entire understanding between the parties
and may not be amended except by a writing signed by all parties, hereto. This
agreement may be executed in counterpart and by facsimile or PDF, any of which
shall be deemed to be an original and together shall constitute one instrument.
This agreement shall be governed by and construed pursuant to the laws of
California and jurisdiction shall reside in Los Angeles, California.

Please sign below to indicate your acceptance of the forgoing.

CKX Inc.

By:      /s/ Robert F.X. Sillerman      

Its:      Chairman and Chief Executive Officer      

/s/ Ryan Seacrest     
Ryan Seacrest, as Trustee of the
Ryan Seacrest Revocable Trust UDT dated June 13, 2003
Ryan Seacrest (individually, with respect to Paragraph 8 above only)
/s/ Ryan Seacrest      

2